ORDER
Review of Motion by
Nelson J. McCABE, Chief Justice.
Order entered.
The above-entitled matter having come before the Honorable Court this date on a Petition for Admission to practice law before the Courts of the Navajo Nation, filed by Tom Tso, Chairman, Bar Admissions Committee, Navajo Nation Bar Association, on behalf of the twenty applicants who have successfully passed the appropriate bar examinaton and are qualified to practice law before the Courts of the Navajo Nation; the Court otherwise being fully informed in the premises thereof finds that said petition ought be granted.
THEREFORE, IT IS HEREBY ORDERED that the Petition for Admission to Practice before the Courts of the Navajo Nation, filed in this cause be and is granted.
IT IS FURTHER ORDERED that the following persons be and are hereby admitted to practice law before the Courts of the Navajo Nation:
George J. ADSON, JR.
Bruce B. BALTAR
David W. BARROW
Irene Feigenoff BARROW
Mark Glenton BEDEL
J. Tonny BOWMAN
Virginia BYRNES Miki DEERWATER
Steven A. HARVEY
Cynthia H. HELLER
Dave JACKSON
Steven LeCUYER
Juanita LUMPMOUTH
Mary Lynne NEWELL
Jane T. NEZ
G. Irene Crawford ROACH
Angela SANFORD
Nona Lou SMITH
Guy C. THOMAS
Casey WATCHMAN